DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of a method claim 24 in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24 recites “…a infrared temperature sensing probe…” in line 2-3.  Please amend to read as --an [[a]] infrared temperature sensing probe--.  Appropriate correction is required.
Claim 24 recites “…the setpoint of the temperature controller…” in line 13-14.  Please amend to read as --the setpoint of the electronic temperature controller --.
Claim 24 recites “…the switched electrical…” in line 15. Please amend to read as --the switched electrical
Claim 24 recites “…the setpoint of the electrical temperature controller…” in line 17.  Please amend to read as --the setpoint of the electronic temperature controller --.
Claim 24 recites “…the switched electrical…” in line 19. Please amend to read as --the switched electrical outlet—
Claim 24 recites “…the setpoint of the electrical temperature controller…” in line 21-22.  Please amend to read as --the setpoint of the electronic temperature controller --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the body temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the individual's exposed skin" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US 2015/0320588) in view Van Treeck et al. (US 2014/0148706).
Regarding claim 24, Connor discloses a method controlling the body temperature of an individual prone to hot flashes (abstract), the method comprising the following steps: Obtaining controller device having temperature sensing probe (fig.10; electromagnetic energy sensor 1002), a probe housing mounted via flexible mounting portion (the wearable worn device that carry the sensor 1002), an electronic temperature controller coupled to a switched electrical outlet (fig.10), and a cooling air blower (fig.10; a portable fan 1004) electrically coupled to the switched electrical outlet 
Van Treeck teaches a device and corresponding method for detecting thermal comfort includes an infrared sensor to generate a thermographic image by detecting the temperature at a plurality of points to detect the surface temperature of at least one person. Van Treeck teaches infrared sensor 40 that detects the temperature of the skin surface and/or clothing surface of the person.  The use of an infrared sensor allows the temperature measurement to be effected contactlessly, which means that there is no need for the persons in the room to be wired with sensors.  The temperature data are also supplied to the correlation device 30, which means that the latter can establish 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

/TIGIST S DEMIE/Examiner, Art Unit 3794